Citation Nr: 1708197	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-42 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine and bone spurs of the thoracic spine.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 years or more of age).  


FINDING OF FACT

The Veteran's low back disability, to include bone spurs of the thoracic spine and degenerative disc disease of the lumbar spine, was not caused by and is not otherwise etiologically linked to his in-service coccyx fracture.


CONCLUSION OF LAW

The criteria for service connection of a low back disability have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in December 2012.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's private treatment records, service treatment records, VA examination reports, private medical opinions, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The Veteran seeks service connection for a low back disability, which he contends is secondary to a coccyx fracture sustained during active service.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Upon review of all evidence of record, the Board finds that the Veteran's claim should not be granted.


Specifically, a review of the Veteran's service treatment records documents complaints of pain in the coccyx area in August 1964, lasting for over two years.  Imaging studies conducted at that time revealed an old fracture, which the examiner stated was likely sustained during boot camp.  No other low back injuries are documented in the service treatment records.

Moreover, to the extent that the Veteran's degenerative disc disease may constitute arthritis, the earliest evidence of that disability in the record is the December 2007 private treatment records, many years after the Veteran separated from service.  Therefore, service connection on a presumptive basis is not appropriate in this matter.  

Further, the Board draws attention to a November 2014 rating decision which granted service connection for painful residuals of a coccyx fracture.  Therefore, to the extent that the Veteran has a diagnosis of coccydynia resulting in low back pain, he is already in receipt of service connection for that disability.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of back symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as arthritis of the spine, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  
Specifically, in addition to the fact that the Veteran waited decades before seeking medical treatment, the Board notes that the Veteran submitted a claim for education benefits in 1969, and had a veterans service representative at that time.  Therefore, the Board can infer that he Veteran had knowledge of VA benefits at that time.  

The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to the other scars he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had back symptoms at that time, as he now claims, there seems to be no reason why he would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, the Veteran was afforded a VA examination in August 2013.  The examiner conducted a physical examination of the Veteran, to include imaging studies, and provided the above diagnoses for his lumbar and thoracic spine disabilities.  The examiner also took a detailed medical history from the Veteran.  The examiner then stated that the Veteran's diagnosed spine disabilities were less likely than not incurred in or caused by the claimed in-service coccyx fracture.  The examiner stated that the Veteran's back x-rays show a widespread spondylosis of the spine, not a focal trauma pattern, with the spondylosis being more likely due to genetics and ageing, not a fall.  The Veteran's symptoms of stiffness in straightening up and difficulty with yard work are classic signs of widespread spine spondylosis.  

In support of his claim, the Veteran submitted two statements from private practitioners.  A February 2014 opinion by Dr. D. H. stated that the Veteran has had chronic low back pain that has been ongoing for many years.  The examiner stated that the Veteran reported a low back injury during service, with x-rays showing an old fracture.  The private physician agreed that there is a medical connection between the fall in service and his present ongoing low back pain.  A separate opinion, also from February 2014, by Dr. M.R., states that the Veteran has coccydynia secondary to an old fracture, resulting in significant back pain since his in-service fall.  

The Board does recognize the private opinions submitted by the Veteran in favor of his claim, but observes that neither opinion specifically addresses a thoracic or lumbar spine disability.  Rather, those opinions focus on generic "low back pain" and coccydynia, for which the Veteran has already been granted service connection.  Therefore, because those opinions do not specifically address the spinal disabilities on appeal, they are not relevant in this matter.  

As for any other low back diagnoses, in this case bone spurs of the thoracic spine and degenerative disc disease of the lumbar spine, the Board finds the August 2013 examiner's opinion to be persuasive.  The examiner conducted a thorough examination and considered the Veteran's complete medical history before finding that his disability is likely due to ageing and genetics, and less likely due to his in-service coccyx fracture.  

Likewise, the Board also acknowledges the Veteran's statements regarding his low back pain since active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).   However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As stated above, the Veteran is presently service-connected for painful residuals of a coccyx fracture.  His own private physicians have connected his chronic low back pain since service to his service-connected residuals of a coccyx fracture.  And to the extent that the Veteran believes his pain may also be the result of his other spinal disabilities, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion between his in-service coccyx injury and his present bone spurs of the thoracic spine and degenerative disc disease of the lumbar spine.   

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service coccyx injury and his present bone spurs of the thoracic spine and degenerative disc disease of the lumbar spine, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection of a low back disability, to include bone spurs of the thoracic spine and degenerative disc disease of the lumbar spine, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


